Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments, filed 2/12/2021, with respect to the amendments to the claims overcoming the previously presented 35 USC 112 2nd paragraph, 35 USC 102(b) and 35 USC 103 rejections have been fully considered and are persuasive.  The 112 2nd, 102(b) and 103 rejections presented in the previous office action dated 11/12/2020 have been withdrawn. 
However, in view of the amendments, new grounds of rejection have been presented below. In response to the “Formal Request for Interview” (page 16 of applicant’s remarks), a voicemail was left for Daniel Hulseberg on 3/2/2021. 

Claim Objections
Claim 40 is objected to because of the following informalities: 
Claim 40: in line 1, “gipping” should read “gripping”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 39, 78 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 39 and 79 require that the second gripping element line is actuatable to move a locking mechanism of the implantable fixation device between a locked position and an unlocked position. Claim 78 requires that the first gripping element is actuatable to move the locking mechanism of the implantable fixation device between the locked position and the unlocked position. Claims 72 and 80, from which claims 39 and 78 depend, include that the first gripping element line is fixed in an opening defined by the elongate delivery shaft with the actuator rod extended to the implantable fixation device. There is no disclosure of this combination of features in the application as originally filed. The gripping element lines that are actuatable to move the locking mechanism between the locked and unlocked positions comprise lines that are looped through the harness of the locking mechanism such that they can pull the harness in the proximal direction. Such gripping element lines are shown in figs. 29-33 of the instant application. However, gripping element lines which are fixed in the opening defined by the elongate delivery shaft, with an actuator rod extended to the implantable fixation device, are illustrated in figs. 53-56b and are not disclosed as being actuatable to move a locking mechanism between locked and unlocked positions. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-40, 44, 48-50, 54, 56-59, 66-67, 72, and 75-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 includes “the at least one lumen of the elongate delivery shaft” in line 23 which lacks antecedent basis. It is noted that the only previously recited “at least one lumen” refers to the at least one lumen defined by the catheter. For the purposes of claim interpretation, “the at least one lumen of the elongate delivery shaft” is being treated as though it reads “a lumen of the elongate delivery shaft”.
Claim 80 includes “the at least one lumen of the elongate delivery shaft” in line 16 which lacks antecedent basis. It is noted that the only previously recited “at least one lumen” refers to the at least one lumen defined by the catheter. For the purposes of claim interpretation, “the at least one lumen of the elongate delivery shaft” is being treated as though it reads “a lumen of the elongate delivery shaft”.
Claim 76 includes “the opening portion” which lacks antecedent basis. For the purposes of claim interpretation, “the opening portion” is being treated as though it reads “the opening”. 
Claims 38-40, 44, 48-50, 54, 56-59, 66-67, and 75-79 depend from claim 72 or claim 80 and are therefore also indefinite. 
Allowable Subject Matter
Claims 38, 40, 44, 48-50, 54, 56-59, 66-67, 72, 75-77 and 80 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Withdrawn claims 46, 64-65, 68 and 71 have not been treated on the merits. However, in the interest of compact prosecution, the following deficiencies are pointed out so they can be addressed in any response to this action in order to put the withdrawn claims in best condition for possible rejoinder: Claim 68, line 20, “the at least one lumen” should read “a lumen”; Claim 64, line 7, “withdraw” should read “withdrawn”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 3/8/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771